Citation Nr: 9900334	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
acromioclavicular separation with history of dislocation and 
hypertrophic changes in the acromioclavicular joint, left, 
minor, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable disability rating for status 
post laceration of the left earlobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
July 1982.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a compensable 
disability rating for the veterans service-connected left 
shoulder condition.  After the veteran perfected his appeal, 
subsequent rating decisions granted a 20 percent disability 
rating.  However, this is not a full grant of the benefit 
sought on appeal because a higher disability rating is 
available under Diagnostic Code 5201.  Therefore, this issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(After the veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal). 

While this claim was pending, the veteran also appealed a 
July 1996 rating decision, which, in pertinent part, denied a 
compensable disability rating for his left earlobe scar.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
left shoulder and left earlobe disorders are more severely 
disabling than currently evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claims for increased 
disability ratings for acromioclavicular separation with 
history of dislocation and hypertrophic changes in the 
acromioclavicular joint, left, minor, and for status post 
laceration of the left earlobe.


FINDINGS OF FACT

1.  The veterans claims are plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
these claims.

2.  The veteran is right handed; therefore, his left arm is 
his minor upper extremity.

3.  The veterans left shoulder condition is manifested by 
post-traumatic arthritis, subjective complaints of pain, 
moderate functional loss, and limitation of arm motion at 
approximately shoulder level.

4.  There is no evidence showing that the veteran has any 
residuals from the inservice laceration of his left earlobe. 


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings, and VA has satisfied its duty to assist 
him in the development of these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 20 
percent for the veterans service-connected acromioclavicular 
separation with history of dislocation and hypertrophic 
changes in the acromioclavicular joint, left, minor, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 
5010-5201 (1998).

3.  The criteria for a compensable disability rating for the 
veterans service-connected status post laceration of the 
left earlobe have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.48, 4.118, 
Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

The veteran is service-connected for a left shoulder 
disorder, which was incurred during service after a fall from 
a bicycle wherein he separated this shoulder.  He is also 
service-connected for residuals of a laceration of the left 
earlobe, which was incurred in December 1981 after 
involvement in a fight.  At that time, examination showed a 
laceration with some bleeding, which was cleaned with 
peroxide and treated with a Band-Aid.  When the veteran filed 
a claim for service connection for this condition, he stated 
that he incurred the laceration when he was in a cantina, 
sitting quietly and not drinking, and was hit in the ear by 
another person.

Associated with the claims file are the following:  (1) the 
report of VA examination conducted in 1982, showing 
complaints of left shoulder pain and slight limitation of 
motion; (2) VA treatment records dated in June 1983, showing 
a painful keloid formation on the left earlobe over the scar 
from the prior laceration; and (3) medical records from 
Psychotherapy Center regarding treatment for an unrelated 
condition.  

In September 1993, the veteran filed an informal claim for an 
increased rating for his left shoulder condition.  His VA 
treatment records dated in December 1987 showed complaints of 
left shoulder pain, findings of slight limitation of motion, 
and diagnosis of bursitis of the left shoulder.  VA treatment 
records from February to December 1994 showed diagnoses of 
acromioclavicular joint arthritis and left shoulder chronic 
pain.  Magnetic resonance imaging (MRI) in February 1994 
showed an area of increased density of the mid to distal 
clavicular cortex, which might represent an old healed 
fracture.  In May 1994, he complained of pain in the left 
shoulder, primarily when swimming and performing activities 
above 90 degrees.  On examination, there was tenderness in 
the anteriolateral aspect of the left shoulder with crepitus 
on range of motion and pain on resisted abduction and 
external rotation.  Deep tendon reflexes and sensation were 
intact.  The assessment was shoulder chronic pain, rule-out 
rotator cuff tear.  Range of motion findings in July 1994 
were forward flexion to 160 degrees, abduction to 160 
degrees, external rotation to 45 degrees, and internal 
rotation to 90 degrees.  Strength was 5/5 on all motions.  
The veterans physician advised him to stop physical 
training.  

The veterans medical records from Orthopedic Care Center 
showed treatment for left shoulder impingement syndrome in 
May 1994.  He had tenderness in the left trapezius and 
subacromial space with signs of impingement on forward 
flexion up to 140 degrees.  It was noted that he had 
discomfort over 90 degrees and with 90 degrees of abduction.  
Range of motion for the left shoulder was 104 degrees of 
forward flexion and 90 degrees of abduction in June 1994.  
MRI in June 1994 showed no evidence of rotator cuff tear; 
hypertrophic changes in the acromioclavicular joint causing a 
mild degree of impairment; and some increased signal 
intensity in the region of the musculotendinous junction and 
supraspinatus, which could be a reflection of mild tendinitis 
or even a partial tear.

A February 1995 rating decision denied a compensable 
disability rating for the veterans left shoulder condition.  
In his substantive appeal, he maintained that he could not 
lift his arm due to pain, and he had limited motion and 
strength.  His medical records from Orthopedic Care Center 
showed treatment for left shoulder adhesive capsulitis and 
impingement in March 1995.  Range of motion for the left 
shoulder was forward flexion to 100 degrees and abduction to 
80 degrees with persistent pain.  He was referred for 
physical therapy.  He was prescribed Darvocet for pain in 
July 1995.  An October 1995 rating decision granted a 10 
percent disability rating for his left shoulder condition.

In February 1996, the veteran had a personal hearing at the 
RO.  He stated that he was receiving physical therapy three 
times per week and taking several medications for pain.  He 
stated he had snapping of the left shoulder where it felt 
like it was coming out of place, and he indicated that he had 
to push it back in.  He indicated that he experienced burning 
pain when turning his left arm.  He stated he could not lift 
more than a briefcase.  He had lost time at work due to his 
left shoulder condition; he was working in the maintenance 
department for the United States Postal Service.  He stated 
that he had a burning pain all the time that felt like it was 
in the bone.  He was afraid to use his left shoulder because 
of pain he had experienced in physical therapy.  He stated 
that his doctors had recommended surgically shaving the bones 
in his shoulder.

The veterans medical records from Orthopedic Care Center 
showed continued treatment for impingement and adhesive 
capsulitis of the left shoulder throughout 1995.  It was 
noted that he had post-traumatic degenerative arthritis of 
the left acromioclavicular joint.  He had limitation of 
motion at the extremes, and complained of pain with 
motion.  In October 1995, it was noted that he had bilateral 
bursitis and tendinitis.  It was noted in November 1995 that 
the veteran experienced significant clicking, especially in 
the left shoulder, and a sensation of a near dislocation, but 
not a true one.  He continued physical therapy, and he 
received injections for his left shoulder. 

The hearing officer granted a 20 percent disability rating 
for the veterans left shoulder condition.  In March 1996, 
the veteran filed a claim for a compensable disability rating 
for his left earlobe disorder.  He stated that he was hit in 
the left side of the head with a rifle, and a Band-Aid was 
applied to his ear for four days until he returned to base.  
He stated that the outside of his left ear had popped, 
and ear cartilage developed into a bubble.  He stated that he 
now had tenderness, redness, and sensitivity to temperature 
changes.  When taking a shower, the water burned his ear.  It 
was almost always red and sore to touch.  

The veteran also submitted medical records from Orthopedic 
Care Center, showing treatment in February 1996 for chronic 
bursitis of both shoulders and impingement syndrome on the 
left.  He had crepitance of the left shoulder.  George Muñoz, 
M.D., concluded that the veteran had reached maximal 
improvement, and he would have to learn how to adapt his 
activities.  A letter from Paul Chaplin, M.D., dated in March 
1996 indicated that the veteran had post-traumatic 
degenerative changes in the left acromioclavicular joint and 
signs of mild impingement and rotator cuff tendinitis.  On 
previous examinations, range of motion was abduction from 
zero to 80-90 degrees and forward flexion from zero to 110-
130 degrees.  He had reached maximum medical improvement.  

In May 1996, the veteran underwent a VA examination.  He 
reported suffering repeated dislocations since the inservice 
injury to his left shoulder.  He complained of pain and 
limitation of motion.  He took Motrin for pain and used a 
TENS (transcutaneous electrical nerve stimulator) unit.  He 
stated that he could not do any heavy lifting.  He also 
reported a history of a scar over his left ear and a rash on 
top of the scar that occasionally itched.

Examination of the veterans upper extremities showed that 
the right arm was totally normal, and the veteran was able to 
do all kinds of motion without complaints or limitations.  
His complaints were located at the outer aspect of the left 
shoulder.  The examination report details range of motion 
findings for the right arm, but it is apparent that this was 
an error.  The examiner had already stated that the veterans 
right arm had no limitation of motion, and the diagnosis 
indicated limitation of left arm motion.  Therefore, range of 
motion for the veterans left arm was forward elevation and 
abduction limited from zero to 120 degrees and external and 
internal rotation from zero to 70 degrees.  X-rays of the 
left shoulder showed small rounded ossific fragments along 
the coracoclavicular ligaments, which might be the result of 
prior dislocation or prior trauma.  No acute fracture or 
dislocation was seen.  Examination also showed a well-healed 
scar on the outer aspect of the left ear.  There was mild 
dermatitis, which was pruritic at times.  Diagnoses were 
residual from left shoulder injury with range of motion 
limitation and mild dermatitis over the left ear.

A rating decision of July 1996, inter alia, denied a 
compensable disability rating for the veterans left earlobe 
condition.  In his substantive appeal, the veteran stated 
that he had tenderness and pain of the earlobe, and it would 
turn bright pink in cold weather with a sensation of needles 
being pressed into it.  He could not sleep on his left side 
due to pain.  The ear was sensitive to touch, and he had 
problems when talking on the telephone or taking a shower.  

The veterans VA records showed complaints of left shoulder 
and left ear pain in February 1996.  In October 1996, 
examination showed no swelling or deformity of his left 
shoulder.  He had pain on mild motion.  There was tenderness 
of the left earlobe.  Diagnoses included arthralgias, both 
shoulders, and pain, left earlobe.  It was indicated that his 
assignments at his job at the Post Office were currently 
aggravating his left shoulder condition.

In December 1996, the veteran underwent a VA examination.  He 
reported being struck with a rifle during service and 
injuring the left ear with exposure of part of the cartilage.  
He stated no medical personnel were present, so he was washed 
with peroxide and provided a Band-Aid.  He reported that part 
of the cartilage was exposed, but no treatment was given 
until two years after service.  At that time, he had had an 
excisional biopsy of the left ear and reconstruction of the 
pinna.  He stated that he had problems with the ear since 
that time.  His hearing was okay.  He claimed that when he 
took a shower, the water hitting his ear caused a good deal 
of pain, and he stated that he had tenderness and redness of 
the ear.  Examination of the inner ear canal appeared to be 
normal.  There was a 1¼-inch scar in the inner aspect of the 
pinna of the left ear.  At the present time, there was no 
pain when palpating the ear, but the veteran claimed that at 
times the pain was unbearable and that shower water hitting 
the ear caused a great deal of pain.  Photographs were taken 
of the veterans left ear, showing the scar on the pinna of 
the ear.  The photographs also show what may be a very 
slight, barely visible, scar on the lobe of the ear.  The 
examiners impression was that the veteran was status post 
reconstructive surgery on the pinna of the left ear with 
complaints of pain and tenderness, especially when exposed to 
showering or change of weather.

The veterans VA records for the left ear surgery in March 
1984 showed that an excisional biopsy was done for an 
auricular lesion, which was located in the antihelical 
portion of the left ear.  The operation reported indicated 
that the lesion was around .4 centimeters in size contiguous 
with the cartilage, and the excision was made along the 
antihelix of the left ear.  It was noted that the veteran was 
one-year status post trauma.  The diagnosis was chondrocytic 
dermatitis.  A VA record dated in March 1996 showed that his 
hearing was within normal limits.

In an additional VA Form 9 submitted in November 1997, the 
veteran stated that his left shoulder condition resulted in 
limitation of arm motion, and he was unable to perform his 
duties at work without severe pain when trying to raise his 
arms.  He disagreed with the VA examiners statement that he 
did not experience pain upon palpation of the left ear; he 
indicated that he had reported such pain to the examiner.  

The veteran submitted a letter from a VA psychiatrist, which 
indicated that the veterans work at the Post Office was 
seriously aggravating his left shoulder condition.  He also 
submitted information regarding his attempts to obtain 
vocational rehabilitation.  As indicated above, he complained 
that his job duties aggravated his left shoulder condition.  
He had been working in the maintenance department of the Post 
Office since 1991.  He had been on administrative leave since 
June 1996, but it was noted that this was due to involvement 
in a verbal altercation.  It was subsequently noted that the 
veteran returned to work in April 1997.  

The veteran first stated that he broke his left shoulder, 
then stated that it was separated.  He indicated that the 
shoulder snapped, and he had shooting pain.  He felt that the 
condition was deteriorating because it hurt more than in the 
past.  In addition to the letter from a VA psychiatrist, 
discussed above, the veteran had submitted letters from Dr. 
Chaplin and another VA physician, which indicated that his 
job was aggravating his left shoulder condition.  He reported 
inability to lift more than 5-10 pounds with his left arm.  
Pushing, pulling, and reaching overhead caused pain.  Cold 
and damp weather increased his discomfort, as did sudden 
changes in temperature.  It was concluded that his service-
connected left shoulder condition appeared to materially 
contribute to his impairment of employability.  He was 
recommended for keyboarding classes.

In December 1997, the veteran submitted records from Dr. 
Muñoz, showing that he was treated in November 1997 for 
complaints of left shoulder pain.  Examination showed near 
normal range of motion.  The diagnosis was polyarthralgia, 
left shoulder bursitis, and tendonitis.  He was out of work 
for eight days.


II. Legal Analysis

The veteran has submitted well-grounded claims, that is, 
plausible claims, in that he has complained of increased 
problems with his service-connected conditions.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (a claim for an 
increased disability rating is well grounded if the claimant 
alleges that a service-connected condition has worsened).  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veterans disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and a personal hearing in accordance with his 
request.  There is no indication of additional records that 
the RO failed to obtain.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veterans entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veterans favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veterans disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Left shoulder condition

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  

The veterans left shoulder condition was originally 
evaluated under Diagnostic Code 5203, for impairment of the 
clavicle or scapula.  When the medical evidence showed 
hypertrophic changes in the left acromioclavicular joint, the 
RO added Diagnostic Code 5010, for arthritis due to trauma.  
The veteran is currently evaluated for his left shoulder 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201, 
at 20 percent.  Diagnostic Code 5201 pertains to limitation 
of arm motion.  Therefore, the RO has determined that the 
post-traumatic arthritis is the primary residual of the 
veterans inservice separation of the left shoulder, with 
limitation of arm motion as a result of that condition.  The 
evidence of record shows that the veteran is right handed, so 
impairment of his left shoulder is rated as impairment of the 
minor upper extremity. 

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5201 (1998).  When, however, the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  See Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, degenerative arthritis 
is evaluated at 10 percent where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and at 20 percent where there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.  Diagnostic Code 5003 does not provide disability ratings 
in excess of 20 percent.

The currently assigned 20 percent evaluation requires either 
limitation of motion of the minor arm at the shoulder level 
or midway between the side and shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1998).  In order to be 
evaluated under Diagnostic Code 5201 at 30 percent for the 
minor extremity, there must be limitation of motion of the 
arm to 25 degrees from the side.  

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71 (1998).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

None of the range of motion findings discussed above show 
that the criteria for a 30 percent disability rating have 
been met.  At no time has the veteran had limitation of left 
arm motion to 25 degrees from the side.  The most limitation 
of elevation for the veterans left arm has been 100 degrees 
(i.e., slightly above shoulder level), while the most 
limitation of abduction has been 80 degrees (i.e., slightly 
below shoulder level).  Therefore, the criteria for a 
disability rating in excess of 20 percent have clearly not 
been met under Diagnostic Code 5201. 

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement.  38 C.F.R. § 4.45(f) 
(1998).

The evidence shows that the veterans left shoulder 
complaints consist primarily of pain, especially with use.  
However, he has not contended that he has any episodes where 
he experiences greater limitation of motion of the left 
shoulder.  His complaints of pain have been limited to 
activities where he has to use his left arm above 90 degrees.  
Moreover, the most current medical evidence from Dr. Muñoz in 
1997 indicated that the veteran had near normal range of 
motion for the left shoulder.  Despite the conclusion in 1996 
that the veteran had reached maximum medical improvement, it 
is apparent, then, that there has been additional 
improvement.  There have been no findings of muscle atrophy, 
which would indicate the veterans inability to use his left 
arm due to his symptoms.  Also, despite the veterans 
complaints, there have also been no findings of decreased 
strength in the left arm.  In fact, it was noted in the VA 
records in 1994 that strength was 5/5 on all ranges of 
motion.

The veteran certainly experiences some functional loss as a 
result of his left shoulder condition, as evidenced by the 
medical opinions indicating that he has difficulty with his 
job duties because of this disability.  Moreover, he 
consistently complains of pain on motion of the left 
shoulder.  Although the Board is required to consider the 
effect of the veterans pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  A 20 percent 
disability rating contemplates a slight to moderate level of 
impairment of employment due to the service-connected 
disorder.  The fact remains that the veteran has been 
employed in a position requiring physical activity for more 
than seven years and has been able to retain that position 
despite his left shoulder disability.  Although he was out of 
work for an extended period in 1996 and 1997, the evidence 
indicates that this was not due to his alleged difficulties 
at work because of his left shoulder condition, but to 
involvement in an altercation.  The Board concludes that the 
currently assigned 20 percent disability rating adequately 
compensates the veteran for his service-connected left 
shoulder disability and for any increased functional loss he 
may experience with physical activities above the shoulder 
level.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veterans disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his left shoulder disability.  
As indicated above, the medical evidence does not show the 
presence of limitation of arm motion to 25 degrees from the 
side such as would warrant a disability rating in excess of 
20 percent.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of an 
increased disability rating for the veterans service-
connected acromioclavicular separation with history of 
dislocation and hypertrophic changes in the acromioclavicular 
joint, left, minor.

The veterans representative argues that the veteran is 
entitled to a separate disability rating for the degenerative 
arthritis in the left shoulder, citing VAOPGCPREC 23-97 in 
support of that argument.  VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic codes 5003 and 5257.  The 
basis of that holding was that the diagnostic code applicable 
to the veterans disability was not based upon limitation of 
motion; therefore, a separate rating for limitation of motion 
under Diagnostic Code 5003 could be assigned for additional 
disability due to limitation of motion.  Id.  However, 
regardless of the holding in the General Counsels opinion 
and any potential applicability to the veterans situation, 
it is clear that the veteran may not receive a separate 
rating since the diagnostic code under which he is rated 
(Diagnostic Code 5201) is based on limitation of arm motion. 

The Board has considered all other potentially applicable 
diagnostic codes.  The maximum evaluation available under 
Diagnostic Code 5203 is 20 percent, and that rating requires 
either nonunion of the clavicle or scapula with loose 
movement of the minor extremity or dislocation of the 
clavicle or scapula of the minor extremity.  Therefore, this 
diagnostic code does not provide the basis for an increased 
rating.

In order to receive a disability rating in excess of 20 
percent, the evidence would have to show fibrous union or 
nonunion of the humerus of the minor extremity under 
Diagnostic Code 5202; loss of head of the humerus (flail 
shoulder) under Diagnostic Code 5202; or ankylosis of the 
scapulohumeral articulation (the scapula and humerus move as 
one piece) under Diagnostic Code 5200.  However, the medical 
evidence does not show that any of these criteria have been 
met.  X-rays have not shown fibrous union or nonunion of the 
humerus.  There is no evidence of flail shoulder, and no 
medical examiner has indicated that the veteran has ankylosis 
of the scapulohumeral articulation.

Left earlobe

The veteran is currently evaluated under Diagnostic Code 7805 
as zero percent disabled (noncompensable) for status post 
laceration of his left earlobe.  Diagnostic Code 7805 
provides for evaluation of a scar on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118 (1998).  
As to the residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability is the superficial scar.  
38 C.F.R. § 4.48 (1998).  Under Diagnostic Codes 7800 through 
7805, scars are rated according to the location, type, and 
characteristics.

There are no diagnostic codes applicable to limitation of 
function of the earlobe.  Moreover, there is no evidence 
suggesting that the veteran has any such limitation.  
Therefore, the preponderance of the evidence is against 
assignment of a compensable disability rating under 
Diagnostic Code 7805.  

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 7804 provides a 10 percent 
disability rating for superficial scars that are tender and 
painful on objective demonstration.  The veteran complains 
that the scar on his left earlobe is tender and painful, 
especially when touched or with weather changes. 

The inservice laceration was on the veterans left earlobe, 
as discussed above.  The earlobe is the soft, fleshy tissue 
at the lowest portion of the external ear.  Websters II New 
College Dictionary at 354 (1995).  This laceration was 
apparently not serious, since it was treated with peroxide 
and a Band-Aid.  Contrary to the veterans contentions, there 
is no evidence in the service medical records that the injury 
involved any of the cartilage of his left ear.  An injury to 
the earlobe, by definition, could not involve cartilage.  
Moreover, the veterans contentions are, at best, subject to 
doubt, when he has provided conflicting stories as to how 
this laceration was incurred.  His service medical records 
clearly showed that the laceration was incurred in a fight, 
contrary to his statements subsequent to service that he was 
either hit in the head with a rifle or hit without 
provocation in a bar.  His statements provided 
contemporaneously with the injury during service are more 
credible than statements provided in connection with a claim 
for compensation.
The veteran currently has a 1¼-inch scar on the outer aspect 
of the pinna of his left ear.  Pinna is a synonym for the 
auricle of the ear, which is the projecting shell-like 
structure of the external ear.  Stedmans Medical Dictionary 
at 169 and 1368 (26th ed. 1995) (Stedmans).  The antihelix 
of the ear is the elevated ridge of cartilage of the external 
ear anterior to the helix.  Stedmans at 105.  Chondrocytic 
dermatitis, or chondrodermatitis, is an inflammatory process 
of the cartilage and skin, which is usually characterized by 
a painful nodule on the helix of the ear.  Dorlands 
Illustrated Medical Dictionary at 262 (26th ed. 1985) 
(Dorlands).

The scar of the veterans left earlobe is negligible, at 
most, according to photographs.  The scar of which the 
veteran complains is that located on the pinna of the ear.  
Service connection has not been granted for that second scar.  
The inservice laceration was clearly noted to be of the 
earlobe.  The scar on his left pinna is clearly diagnosed as 
a residual from his surgery in 1984 for chondrocytic 
dermatitis, in which a lesion was excised from the antihelix.  
In addition to the above definitions, a graphical 
representation of the external structures of the ear shows 
that the lobule of the ear is the lowest portion of the ear, 
while the antihelix is the inner ridge of cartilage in the 
middle part of the ear.  See Dorlands Illustrated Medical 
Dictionary, Plate XVI (26th ed. 1985).  Therefore, the lesion 
in 1984 was not located on the earlobe, which was the site of 
the documented inservice laceration for which service 
connection was established.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veterans disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
on this matter.  The scar on the veterans earlobe is barely 
discernible.  Furthermore, any complaints of pain and 
tenderness or sensitivity to temperature extremes are related 
to a scar other than on the lobe of the ear, and one that has 
not been determined to be service connected.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against assignment of a compensable disability rating for the 
veterans service-connected status post laceration of the 
left earlobe.


ORDER

1.  Entitlement to a disability rating in excess of 20 
percent for acromioclavicular separation with history of 
dislocation and hypertrophic changes in the acromioclavicular 
joint, left, minor, is denied.

2.  Entitlement to a compensable disability rating for status 
post laceration of the left earlobe is denied. 


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
